The defendant having filed a motion that this court review the action of the trial court denying his application that a transcript be furnished without cost and that fees, costs, expenses and security in the appeal from the Superior Court in New Haven County be waived, it is ordered that a transcript be furnished the defendant without cost to him and that the original thereof be placed in the file in the Superior Court; and that, in all other respects, the motion be assigned for hearing on Tuesday, October 7,1969, at 10 a.m.